      Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


KEVIN BRODOCK,                             Cause No. CV 20-110-SPW-TJC


               Plaintiff,
      vs.
                                               ORDER RE FINDINGS AND
                                               RECOMMENDATIONS OF
                                             UNITED STATES MAGISTRATE
NEVRO CORP., a Delaware                                JUDGE
Corporation,

             Defendant.




      Before the Court is United States Magistrate Judge Cavan's Findings and

Recommendations(Doc. 23), filed on February 1, 2021,regarding Defendant

Nevro Corp.'s partial motion to dismiss(Doc. 6). Judge Cavan recommended that

Nevro's motion be granted in part and denied in part.(Doc. 23 at 1). Plaintiff

Kevin Brodock timely objected to Judge Cavan's Findings and Recommendations

on February 15, 2021.(Doc. 24). Nevro responded to the objections on March 1,

2021.(Doc. 25). The matter is deemed fully briefed and ripe for adjudication.

After careful review,the Court adopts Judge Cavan's Findings and

Recommendations in full.




//
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 2 of 7
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 3 of 7
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 4 of 7
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 5 of 7
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 6 of 7
Case 1:20-cv-00110-SPW-TJC Document 26 Filed 03/25/21 Page 7 of 7
